                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                    No. 7:17-CR-145-FL-3

UNITED STATES OF AMERICA             )
                                     )
              V.                     )              ORDER
                                     )
REYNARD HAYWOOD,                     )
                                     )
              Defendant.             )


       This matter came before the court on February 11 , 2020, for a hearing on the competency

of Defendant Reynard Haywood ("Defendant") to determine whether Defendant is able to

understand the nature and consequences of the proceedings against him and to assist properly in

his defense, in accordance with 18 U.S .C. §§ 4241 and 4247(d). At the hearing the government

was represented by Assistant United States Attorney Robert Dodson and Defendant, who was

present in the courtroom, was represented by Mitchell G. Styers. The court advised Defendant of

his rights under 18 U.S.C. § 4247(d) which Defendant indicated he understood.

       In accordance with the court's order, prior to the hearing, Defendant had been evaluated

at the Federal Medical Center Butner by Robert E. Cochrane, Psy.D., a board-certified

psychologist. At the conclusion of Defendant's evaluation at Butner, Dr. Cochrane authored a

Forensic Evaluation ("Report"), dated October 25, 2019, containing a detailed summary of

Defendant's evaluation as well as Dr. Cochrane's findings and conclusion bearing on

Defendant's competence. The report was filed under seal and provided to counsel prior to the

hearing.

       At the hearing, the government argued in support of Dr. Cochrane's findings and
conclusions in the Report. According to the Report, Defendant has been diagnosed with Post-

traumatic Stress Disorder, Borderline Intellectual Functioning, and Cannabis Use Disorder

(Moderate, in a controlled environment). Nonetheless, Dr. Cohrane concludes Defendant is able

to understand the nature and consequences of the proceedings against him and to assist properly

in his defense. Defendant did not contest the findings of the Report and offered no evidence in

rebuttal to its findings and conclusions.

       Accordingly, after consideration of the position of the parties as well as the findings

contained in the Report, the court does not find by a preponderance of the evidence, pursuant to

18 U.S.C. § 4241(d), that Defendant is presently suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense.

       So ordered, the 11th day of February 2020.



                                                       t~
                                                        B.Jone,Jr.
                                                     Robert                     1-,
                                                     United States Magistrate Judge
